Citation Nr: 0001867	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a learning disability 
on the basis of a direct service incurrence, and as secondary 
to the service-connected cerebral concussion. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1950 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a learning disability.

The Board notes that in a letter dated in November 1996 the 
veteran essentially claimed entitlement to service connection 
for an injury to his tongue that occurred during a motorcycle 
accident in service.  By rating action in February 1997 the 
RO denied service connection for loss of sense of taste.  In 
a letter dated in February 1997, the veteran indicated that 
he never claimed a loss of sense of taste, and indicated he 
had cut his tongue during service, and had numbness in that 
area of the tongue.  Because the RO has yet to take further 
action on the veteran's February 1997 letter, that issue is 
referred to the RO for appropriate action.  The Board also 
notes it appears that the veteran has also claimed, during 
the course of this appeal, that an increased rating is 
warranted for his service-connected cerebral concussion.  As 
this issue has not been considered by the RO, it is referred 
to the RO for appropriate action.


REMAND


In a letter received in October 1994, the veteran indicated 
he was enclosing the name of the testing center where 
Allegheny Community College sent him to find out what his 
learning disability was.  He reported that he was also tested 
by the literacy council, but claimed they did not understand 
how to work with his learning problem.  He stated that they 
felt that a head injury would have caused it.

In the circumstances of this case we find that VA has been 
put on notice that relevant evidence exists, or could be 
obtained, which if true, would make the veteran's claim 
plausible, thereby triggering VA's obligation under 38 
U.S.C.A. § 5103 (a) to advise the claimant of the evidence 
needed to complete his application. See Robinette v. Brown, 8 
Vet. App. 69, 80 (1995). Under the circumstances of this 
case, further action is required by the RO and the case is 
hereby REMANDED for the following.

1.  The veteran should be advised of 
information needed in order to complete 
his application for service connection. 
Specifically, he should be advised of his 
right to submit a statement from the 
learning council concerning the etiology 
of his current learning disability.  Any 
medical evidence received from the 
veteran should be associated with the 
claims folder.

2.  Following the completion of any 
additional development which the RO finds 
to be indicated, the veteran's claim 
should be reviewed on the basis of all 
evidence of record and all applicable law 
and regulations. If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law. No inference should be drawn regarding the 
final disposition of the claim as a result of this action. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).



